
	
		II
		112th CONGRESS
		2d Session
		S. 3228
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2012
			Mr. Thune (for himself,
			 Mr. Sessions, Mr. McConnell, Ms.
			 Ayotte, Mr. Roberts,
			 Mr. Wicker, Mr.
			 Boozman, Mr. Barrasso,
			 Mr. Coats, Mr.
			 Inhofe, Ms. Murkowski,
			 Mr. Cochran, Mr. Johnson of Wisconsin, Mr. Vitter, Mr.
			 DeMint, Mr. Toomey,
			 Mr. Grassley, Mr. Isakson, Mr.
			 Johanns, Mr. Chambliss,
			 Mr. Graham, Mr.
			 Burr, Mr. Coburn,
			 Mr. Risch, Mr.
			 Blunt, Mr. Paul,
			 Mr. Moran, Mr.
			 Cornyn, Mr. Hatch, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on the Budget
		
		A BILL
		To require the President to provide a report detailing
		  the sequester required by the Budget Control Act of 2011 on January 2,
		  2013.
	
	
		1.Short titleThis Act may be cited as the
			 Sequestration Transparency Act of
			 2012.
		2.Sequester
			 preview
			(a)In
			 generalOn July 9, 2012, the
			 President shall submit to Congress a detailed report on the sequestration
			 required to be ordered by paragraphs (7)(A) and (8) of section 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) for
			 fiscal year 2013 on January 2, 2013.
			(b)Contents of
			 reportThe report required by subsection (a) shall
			 include—
				(1)for discretionary
			 appropriations—
					(A)an estimate for
			 each category of the sequestration percentages and amounts necessary to achieve
			 the required reduction; and
					(B)(i)for accounts that are
			 funded pursuant to an enacted regular appropriation bill for fiscal year 2013,
			 an identification of each account to be sequestered and estimates of the level
			 of sequestrable budgetary resources and resulting outlay reductions at the
			 program, project and activity level based upon the enacted level of
			 appropriations; and
						(ii)for accounts that have not been
			 funded pursuant to an enacted regular appropriation bill for fiscal year 2013,
			 an identification of each account to be sequestered and estimates of the level
			 of sequestrable budgetary resources and resulting outlay reductions at the
			 program, project and activity level based upon the level of appropriations that
			 would be available under a current rate continuing resolution;
						(2)for direct
			 spending—
					(A)an estimate for
			 the defense and nondefense functions based on current law of the sequestration
			 percentages and amount necessary to achieve the required reduction;
					(B)an identification
			 of the reductions required for each nonexempt direct spending account at the
			 program, project, and activity level; and
					(C)an identification
			 of exempt direct spending accounts at the program, project, and activity level;
			 and
					(3)any other data and
			 explanations that enhance public understanding of the sequester and actions to
			 be taken under it.
				
